DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15 line 5 applicant claims “wherein the poses”, there is no poses discussed earlier in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 – 10, 14 – 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US PgPub No. 2003/0179294) in view of Wisely Babu (US PgPub No. 2019/0371024) in view of Ebihara (US PgPub No. 2009/0303362).
Regarding claim 1, Martins teaches a method for tracking poses of a camera (figure 10), comprising: capturing an image (abstract, frames captured; paragraphs 0026, 0029, and 0033), the image comprising a plurality of image lines (figures 10 and 16).
However, Martins fails to clearly teach in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image. Wisely Babu, on the other hand teaches in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image.
More specifically, Wisely Babu teaches in an augmented reality system (paragraphs 0024; augmented reality system), estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines (paragraphs 0034, 0058, 0066 - 0067, and 0075; estimate of pose and orientation at any line in the image data); estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line (paragraphs figure 2 and paragraph 0007; plurality of poses and orientations when moved whereby estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line); refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image (paragraphs 0066, and 0075; correcting error between initial and previous state of the images wherein refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wisely Babu with the teachings of Martins to improve detection of motion.
However, Martins in view of Wisely Babu fails to teach a rolling shutter camera. Ebihara, on the other hand teaches a rolling shutter camera.
More specifically, Ebihara teaches a rolling shutter camera (paragraph 0044 and 0055; rolling shutter camera).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ebihara with the teachings of Martins in view of Wisely Babu because Ebihara teaches in at least paragraphs 0044 and 0051 that the system increases the frame rate to improve the system of Martins by increasing frame rate.

Regarding claim 2, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data (paragraphs figure 2 and paragraph 0007 also paragraphs 0034, 0058, 0066, and 0075; wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data).

Regarding claim 3, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference line is the first line of the image (abstract and paragraph 0026; first line in the image data).

Regarding claim 7, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches updating the relative poses based on the refined reference pose (paragraphs 0066, and 0075; correcting error between initial and previous state of the images).

Regarding claim 8, Martins teaches non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to be incorporated in a system (paragraphs 0029 and 0060 – 0062; medium) configured to track poses (figure 10), that when executed by a processor, perform the steps comprising: capturing an image (abstract, frames captured; paragraphs 0026, 0029, and 0033), the image comprising a plurality of image lines (figures 10 and 16).
However, Martins fails to clearly teach in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image. Wisely Babu, on the other hand teaches in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image.
More specifically, Wisely Babu teaches in an augmented reality system (paragraphs 0024; augmented reality system), estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines (paragraphs 0034, 0058, 0066 - 0067, and 0075; estimate of pose and orientation at any line in the image data); estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line (paragraphs figure 2 and paragraph 0007; plurality of poses and orientations when moved whereby estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line); refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image (paragraphs 0066, and 0075; correcting error between initial and previous state of the images wherein refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wisely Babu with the teachings of Martins to improve detection of motion.
However, Martins in view of Wisely Babu fails to teach a rolling shutter camera. Ebihara, on the other hand teaches a rolling shutter camera.
More specifically, Ebihara teaches a rolling shutter camera (paragraph 0044 and 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ebihara with the teachings of Martins in view of Wisely Babu because Ebihara teaches in at least paragraphs 0044 and 0051 that the system increases the frame rate to improve the system of Martins by increasing frame rate.

Regarding claim 9, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data (paragraphs figure 2 and paragraph 0007 also paragraphs 0034, 0058, 0066, and 0075; wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data).

Regarding claim 10, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference line is the first line of the image (abstract and paragraph 0026; first line in the image data).

Regarding claim 14, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches updating the relative poses based on the refined reference pose (paragraphs 0034, 0058, 0066, and 0075; updating the relative poses based on the refined reference pose).

Regarding claim 15, Martins teaches a system (figure 1) comprising: a camera (figure 1 cameras); wherein the poses of the camera are configured to be tracked with steps (figure 10) comprising: capturing an image (abstract, frames captured; paragraphs 0026, 0029, and 0033), the image comprising a plurality of image lines (figures 10 and 16).
However, Martins fails to clearly teach an eyewear device, wherein the eyewear is configured to be incorporated in a system; an inertial sensor; in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image. Wisely Babu, on the other hand teaches an eyewear device, wherein the eyewear is configured to be incorporated in a system; an inertial sensor; in an augmented reality system, estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines; estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line; refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image.
More specifically, Wisely Babu teaches an eyewear device (figure 1), wherein the eyewear is configured to be incorporated in a system (figure 1); an inertial sensor (abstract and paragraphs 0034, 0058, 0066, and 0075; inertial sensor); in an augmented reality system (paragraphs 0024; augmented reality system), estimating a reference pose of the camera at a reference line, the reference line being one of the plurality of the image lines (paragraphs 0034, 0058, 0066 - 0067, and 0075; estimate of pose and orientation at any line in the image data); estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line (paragraphs figure 2 and paragraph 0007; plurality of poses and orientations when moved whereby estimating relative poses of the camera to the reference pose of the camera using inertial sensor data, each relative pose of the camera corresponding to an image line other than the reference line); refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image (paragraphs 0066, and 0075; correcting error between initial and previous state of the images wherein refining the reference pose of the camera based on the relative poses of the camera in combination with information contained in the image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wisely Babu with the teachings of Martins to improve detection of motion.
However, Martins in view of Wisely Babu fails to teach a rolling shutter camera. Ebihara, on the other hand teaches a rolling shutter camera.
More specifically, Ebihara teaches a rolling shutter camera (paragraph 0044 and 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ebihara with the teachings of Martins in view of Wisely Babu because Ebihara teaches in at least paragraphs 0044 and 0051 that the system increases the frame rate to improve the system of Martins by increasing frame rate.

Regarding claim 16, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data (paragraphs figure 2 and paragraph 0007 also paragraphs 0034, 0058, 0066, and 0075; wherein the reference pose is estimated based on a refined reference pose of a previous image and the inertial sensor data).

Regarding claim 17, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches wherein the reference line is the first line of the image (abstract and paragraph 0026; first line in the image data).

Regarding claim 21, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.  Additionally, Wisely Babu teaches updating the relative poses based on the refined reference pose (paragraphs 0034, 0058, 0066, and 0075; updating the relative poses based on the refined reference pose).

Claims 4 – 5, 11 – 12, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US PgPub No. 2003/0179294) in view of Wisely Babu (US PgPub No. 2019/0371024) in view of Ebihara (US PgPub No. 2009/0303362) in view of Dijkstra (US PgPub No. 2012/0226468).
Regarding claim 4, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the relative poses are estimated using a Strap Down Integration (SDI). Dijkstra, on the other hand teaches wherein the relative poses are estimated using a Strap Down Integration (SDI).
More specifically, Dijkstra teaches wherein the relative poses are estimated using a Strap Down Integration (SDI) (abstract and paragraphs 0004, 0010, 0012, 0023 – 0024, 0027 – 0028, and 0051; wherein the relative poses are estimated using a Strap Down Integration (SDI)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Regarding claim 5, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU). Dijkstra, on the other hand teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU).
More specifically, Dijkstra teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU) (abstract and paragraphs 0005, 0008 - 0010, 0012 - 0014, 0024, 0027 – 0030, and 0051; wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Regarding claim 11, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the relative poses are estimated using a Strap Down Integration (SDI). Dijkstra, on the other hand teaches wherein the relative poses are estimated using a Strap Down Integration (SDI).
More specifically, Dijkstra teaches wherein the relative poses are estimated using a Strap Down Integration (SDI) (abstract and paragraphs 0004, 0010, 0012, 0023 – 0024, 0027 – 0028, and 0051; wherein the relative poses are estimated using a Strap Down Integration (SDI)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Regarding claim 12, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU). Dijkstra, on the other hand teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU).
More specifically, Dijkstra teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU) (abstract and paragraphs 0005, 0008 - 0010, 0012 - 0014, 0024, 0027 – 0030, and 0051; wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Regarding claim 18, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the relative poses are estimated using a Strap Down Integration (SDI). Dijkstra, on the other hand teaches wherein the relative poses are estimated using a Strap Down Integration (SDI).
More specifically, Dijkstra teaches wherein the relative poses are estimated using a Strap Down Integration (SDI) (abstract and paragraphs 0004, 0010, 0012, 0023 – 0024, 0027 – 0028, and 0051; wherein the relative poses are estimated using a Strap Down Integration (SDI)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Regarding claim 19, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU). Dijkstra, on the other hand teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU).
More specifically, Dijkstra teaches wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU) (abstract and paragraphs 0005, 0008 - 0010, 0012 - 0014, 0024, 0027 – 0030, and 0051; wherein the inertial sensor data is provided by at least one inertial measurement unit (IMU)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Dijkstra with the teachings of Martins in view of Wisely Babu in view of Ebihara to improve processing thereby improving processing of Martins.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US PgPub No. 2003/0179294) in view of Wisely Babu (US PgPub No. 2019/0371024) in view of Ebihara (US PgPub No. 2009/0303362) in view of HWANG (US PgPub No. 2018/0046188).
Regarding claim 6, as mentioned above in the discussion of claim 1, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the camera is tracked using an Extended Kalman Filter (EKF). HWANG, on the other hand teaches wherein the camera is tracked using an Extended Kalman Filter (EKF).
More specifically, HWANG teaches wherein the camera is tracked using an Extended Kalman Filter (EKF) (paragraphs 0011, 0018, 0057, and 0091; wherein the camera is tracked using an Extended Kalman Filter (EKF).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HWANG with the teachings of Martins in view of Wisely Babu in view of Ebihara because HWANG teaches improving tracking thereby improving tracking in Martins.

Regarding claim 13, as mentioned above in the discussion of claim 8, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the camera is tracked using an Extended Kalman Filter (EKF). HWANG, on the other hand teaches wherein the camera is tracked using an Extended Kalman Filter (EKF).
More specifically, HWANG teaches wherein the camera is tracked using an Extended Kalman Filter (EKF) (paragraphs 0011, 0018, 0057, and 0091; wherein the camera is tracked using an Extended Kalman Filter (EKF).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HWANG with the teachings of Martins in view of Wisely Babu in view of Ebihara because HWANG teaches improving tracking thereby improving tracking in Martins.

Regarding claim 20, as mentioned above in the discussion of claim 15, Martins in view of Wisely Babu in view of Ebihara teach all of the limitations of the parent claim.
However, Martins in view of Wisely Babu n view of Ebihara fail to teach wherein the camera is tracked using an Extended Kalman Filter (EKF). HWANG, on the other hand teaches wherein the camera is tracked using an Extended Kalman Filter (EKF).
More specifically, HWANG teaches wherein the camera is tracked using an Extended Kalman Filter (EKF) (paragraphs 0011, 0018, 0057, and 0091; wherein the camera is tracked using an Extended Kalman Filter (EKF).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HWANG with the teachings of Martins in view of Wisely Babu in view of Ebihara because HWANG teaches improving tracking thereby improving tracking in Martins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levine (US PgPub No. 2021/0262800) teaches eye glasses with tracking and inertial sensor.
Matei (US PgPub No. 2018/0205963) teaches eye glasses with tracking and inertial sensor.
Fuchs (US PgPub No. 2016/0035139) teaches eye glasses with tracking and inertial sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/26/2022